Exhibit 10.41

DEBT CONVERSION AGREEMENT

This Debt Conversion Agreement (the “Agreement”) is made as of April 5, 2010 by
and between eDiets.com, Inc., a Delaware corporation (the “Company”), and Prides
Capital Fund I, L.P. (the “Debt Holder”).

RECITALS

A. The Debt Holder and the Company are parties to (i) the Note and Warrant
Purchase Agreement dated as of August 31, 2007 between the Company and the Debt
Holder (the “August 2007 Note and Warrant Purchase Agreement”) pursuant to which
the Company issued a Senior Secured Note dated as of August 31, 2007 in the
original principal amount of $10,000,000 (the “August 2007 Note”) and (ii) the
Note and Warrant Purchase Agreement dated as of May 30, 2008 between the Company
and the Debt Holder (the “May 2008 Note and Warrant Purchase Agreement”)
pursuant to which the Company issued a Senior Secured Note, dated as of May 30,
2008, in the original principal amount of $2,595,000 (the “May 2008 Note”) and a
Senior Secured Note, dated as of November 13, 2008, in the original principal
amount of $2,550,000 (the “November 2008 Note” and together with the August 2007
Note and the May 2008 Note, the “Notes”).

B. The Debt Holder and the Company are parties to the Security Agreement dated
August 31, 2007 by and between eDiets.com, Inc., eDiets, Inc., Nutrio.com, Inc.
and the Debt Holder; the Intellectual Property Security Agreement dated
August 31, 2007 by and between eDiets.com, Inc., eDiets, Inc., Nutrio.com, Inc.
and the Debt Holder; the Security Agreement dated May 30, 2008 by and between
eDiets.com Inc., eDiets, Inc., Nutrio.com, Inc. and the Debt Holder and the
Intellectual Property Security Agreement dated May 30, 2008 by and between
eDiets.com Inc., eDiets, Inc., Nutrio.com, Inc. and the Debt Holder
(collectively the “Security Agreements”).

C. eDiets, Inc. and Nutrio.com, Inc. (the “Guarantors”) have entered into
Subsidiary Guaranty Agreements in favor of the Debt Holder dated August 31, 2007
and May 30, 2008 (collectively the “Guarantees”).

D. Pursuant to the Notes, the Debt Holder is the holder of the liabilities and
obligations of the Company and the Guarantors which are described in Schedule 1
hereto (the “Obligations”). The outstanding principal balance and accrued and
unpaid interest of each of the Obligations is set forth in Schedule 1 to this
Agreement.

E. The Company is considering conducting a public offering of shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), to
raise additional capital pursuant to an effective shelf registration statement
(File No. 333-165445) (the “Registration Statement”) on file with the Securities
and Exchange Commission (the “SEC”) and has retained Roth Capital Partners, LLC
as placement agent for such offering (the “Public Offering”).

F. In order to facilitate the Company’s ability to raise additional equity
capital in the Public Offering, subject to the occurrence and effective as of
the Closing, the Debt Holder and the Company desire that the Debt Holder
exchange the Notes (including the entire principal balance of the Obligations
and the accrued and unpaid interest thereon) for shares of Common Stock on the
terms and conditions set forth herein and, in connection therewith, to
(i) release all claims held by the Company or the Debt Holder against the other
party with respect to the Obligations and the payment of principal and interest
thereon and (ii) effect the release of any and all security interests, liens and
other encumbrances on the assets of the Company held by the Debt Holder as
security for the Obligations.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements, representations and warranties hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
do agree as follows:

AGREEMENT

1. Exchange of Notes, Release of Security and Waivers.

1.1 Exchange of Notes for Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing (as defined herein) the Debt Holder agrees to
surrender and deliver the Notes to the Company in exchange for the issuance to
Debt Holder of such number of shares of Common Stock as shall be equal to
(a) the sum of (i) the Obligations (including the entire outstanding principal
balance of the Obligations) plus (ii) all accrued and unpaid interest thereon
through the Closing divided by (b) the public offering price of the Common Stock
in the Public Offering (such shares of Common Stock, the “Securities”). By
surrendering and delivering the Notes in exchange for Common Stock, each party
acknowledges and agrees that, subject to and effective upon Closing, (x) neither
the Notes nor the Obligations will be outstanding, (y) that each party will be
deemed to have released all claims held by such party against the other party
with respect to the Notes and the Obligations and the payment of principal and
interest thereon and (z) the Company shall have no further obligations to the
Debt Holder pursuant to the August 2007 Note and Warrant Purchase Agreement, the
May 2008 Note and Warrant Purchase Agreement and the Notes (collectively, the
“Note Agreements”), except with respect to any outstanding warrants to purchase
Common Stock issued to Debt Holder pursuant to the Note Agreements (the
“Warrants”) and any registration rights agreement entered into by the Company
and Debt Holder in connection with the Note Agreements (the “Registration Rights
Agreements”), which Warrants and Registration Rights Agreements will continue in
full force and effect in accordance with their terms.

1.2 Release of Security Interests. Subject to and effective upon Closing,
(i) the Debt Holder hereby cancels, terminates and releases any and all security
interests, liens and other encumbrances held by or for the benefit of the Debt
Holder pursuant to the Security Agreements with respect to the Obligations in or
on the assets, rights or other property of the Company, including, without
limitation, all security interests, liens and other encumbrances on the patents,
trademarks and other intellectual property rights of the Company (collectively,
the “Security Interests”) and (ii) the Debt Holder agrees to execute and deliver
such instruments and documents (including UCC-3 filings) and take such other
action the Company deems necessary or advisable to effect the complete release
of all Security Interests.



--------------------------------------------------------------------------------

1.3 Release of Guarantors. Subject to and effective upon Closing, the Debt
Holder hereby releases the Guarantors, and the Guarantors hereby release the
Debt Holder, under any and all obligations arising under or in connection with
the Guarantees.

1.4 General Release. It is the intention of the parties hereto that, subject to
and effective upon Closing, in executing this instrument, the same shall be
effective as a bar to each and every claim, demand and cause of action, known or
unknown as of the date hereof solely insofar as such claim, demand or cause of
action relates to the Obligations, including the Guarantees, or the Note
Agreements (other than the Warrants or the Registration Rights Agreements). Each
party expressly agrees that the above release shall be given full force and
effect according to each and all of the express terms and provisions in the Note
Agreements, including those provisions in the Note Agreements relating to the
unknown and unsuspected claims, demands and causes of action hereinabove
specified.

1.5 Waivers.

(a) In order to carry out the issuance of Common Stock (i) to certain investors
in a private placement pursuant to the Securities Subscription and Purchase
Agreements between the Company and the investors named therein, dated as of the
date hereof, (the “Private Subscription Agreements”) and (ii) in exchange for
all amounts outstanding (including principal balance and accrued and unpaid
interest) on the Promissory Note dated March 9, 2010 in the original principal
amount of $500,000 issued by the Company to Kevin Richardson (the “Richardson
Exchange”), effective upon execution of this Agreement, the Debt Holder hereby
waives the application of Section 4.2 of each of the August 2007 Note and
Warrant Purchase Agreement and the May 2008 Note and Purchase Warrant only in
respect of the transactions contemplated by the Private Subscription Agreements
and the Richardson Exchange. The August 2007 Note and Warrant Purchase Agreement
and the May 2008 Note and Warrant Purchase Agreement, except to the extent of
the waiver specifically provided for herein, are and shall continue to be in
full force and effect until the Closing and are hereby in all respects ratified
and confirmed.

(b) Effective upon execution of this Agreement, the Debt Holder hereby waives
the following provisions of the May 2008 Note and the November 2008 Note:

(i) the application of Section 1.2 with respect to any prepayment premium in
connection with the conversion of the Obligations pursuant to this Agreement;
and

(ii) the application of Section 1.3 in connection with the Public Offering, the
Private Subscription Agreements and the Richardson Exchange.

(c) Effective upon execution of this Agreement, the Debt Holder hereby waives
the application of Section 10 of the May 2006 Securities Purchase Agreement in
connection with the Public Offering, the Private Subscription Agreements and the
Richardson Exchange.



--------------------------------------------------------------------------------

1.6 Closing; Deliveries.

(a) The conversion of the Obligations into Common Stock shall take place as soon
as reasonably practicable following the satisfaction of the conditions set forth
in Sections 5 and 6 below, which closing shall be held in the offices of the
Company, or at such other place as may be mutually agreeable to the Company and
the Debt Holder (the “Closing”).

(b) At the Closing or as soon as practicable thereafter, and in any event within
two weeks after the Closing, the Company shall deliver to the Debt Holder
certificates representing the shares of Common Stock issued to Debt Holder
pursuant to this Agreement.

(c) At the Closing, the Debt Holder shall deliver to the Company:

(i) each of the Notes or other documents evidencing the Obligations listed in
Schedule 1 which shall be marked by the Company as “Cancelled”; and

(ii) such instruments and documents (including UCC-3 filings) and as may be
necessary to effect the full and complete release of all Security Interests.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Debt Holder that:

2.1 The Company and each of its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, and
is duly qualified to do business as a foreign corporation in good standing in
each jurisdiction in which it owns or leases real property or in which the
conduct of its business makes such qualification necessary and in which the
failure to so qualify would have or is reasonably likely to result in a material
adverse effect upon the business, properties, operations, condition (financial
or otherwise) or results of operations of the Company and its subsidiaries,
taken as a whole, or in its ability to perform its obligations under this
Agreement (“Material Adverse Effect”).

2.2 The Company has the corporate power and authority to enter into this
Agreement. This Agreement has been duly authorized by all necessary corporate
action (including such action as is required by Section 144 of the General
Corporation Law of the State of Delaware (“DGCL”)), executed and delivered by
the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.



--------------------------------------------------------------------------------

2.3 Subject to receipt of those approvals and consummation of the actions
contemplated by Sections 6.4, 6.5 and 6.6 below, the execution, delivery and
performance of this Agreement and the consummation of the transactions herein
contemplated will not (A) result in a breach or violation of any of the terms
and provisions of, or constitute a default under, any law, rule or regulation to
which the Company or any subsidiary is subject, or by which any property or
asset of the Company or any subsidiary is bound or affected, (B) conflict with,
result in any violation or breach of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument (the
“Contracts”) or obligation or other understanding to which the Company or any
subsidiary is a party of by which any property or asset of the Company or any
subsidiary is bound or affected, or (C) result in a breach or violation of any
of the terms and provisions of, or constitute a default under, the Company’s
charter or bylaws, except in the case of clauses (A) and (B) such breaches,
violations, defaults, or conflicts which are not, individually or in the
aggregate, reasonably likely to result in a Material Adverse Effect.

2.4 All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made other than
(i) such as have been made or obtained under the federal securities laws, FINRA
rules or NASDAQ rules, (ii) such as may be required under the blue sky laws of
any jurisdiction in connection with the purchase and distribution of the
Securities in the manner contemplated in the Agreement, (iii) the filing of a
Current Report on Form 8-K regarding the Agreement with the SEC, (iv) those
approvals and actions contemplated by Sections 6.4, 6.5 and 6.6 below and
(v) such consents, approvals, authorizations and filings the failure of which to
make or obtain is not reasonably likely to result in a Material Adverse Effect.

2.5 All of the issued and outstanding shares of capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable securities laws, and conform to the
description thereof in the Registration Statement. Except for the issuances of
options or restricted stock in the ordinary course of business, since the
respective dates as of which information is provided in the Registration
Statement, the Company has not entered into or granted any convertible or
exchangeable securities, options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company any shares of the
capital stock of the Company. The Securities, when issued, will be duly
authorized and validly issued, fully paid and nonassessable, issued in
compliance with all applicable securities laws, and free of preemptive,
registration or similar rights.

2.6 Except as set forth in the Registration Statement and except for eDiets,
Inc., eDiets, B.V.I., Inc., eDiets, Europe Limited and Nutrio.com, Inc., each of
which is a wholly-owned subsidiary the Company, the Company does not own,
directly or indirectly, any capital stock or other ownership interest in any
partnership, corporation, business trust, limited liability company, limited
liability partnership, joint stock company, trust, unincorporated association,
joint venture or other entity.



--------------------------------------------------------------------------------

2.7 Each of the Company and its subsidiaries has filed all foreign, federal,
state and local returns (as hereinafter defined) required to be filed with
taxing authorities prior to the date hereof or has duly obtained extensions of
time for the filing thereof. Except as individually or in the aggregate would
not reasonably be likely to result in a Material Adverse Effect, (a) each of the
Company and its subsidiaries has paid all taxes (as hereinafter defined) shown
as due on such returns that were filed and has paid all taxes imposed on or
assessed against the Company or such respective subsidiary (other than such
taxes as the Company or any of its subsidiaries are contesting in good faith and
for which adequate reserves have been provided), (b) the provisions for taxes
payable, if any, shown on the financial statements filed with or as part of the
Registration Statement are sufficient for all accrued and unpaid taxes, whether
or not disputed, and for all periods to and including the dates of such
consolidated financial statements, and (c) except as disclosed in writing to
Debt Holder, (i) no issues have been raised (and are currently pending) by any
taxing authority in connection with any of the returns or taxes asserted as due
from the Company or its subsidiaries, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company or its subsidiaries. The term “taxes” mean all
federal, state, local, foreign, and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, customs, duties or other
taxes, fees, assessments, or charges of any kind whatever, together with any
interest and any penalties, additions to tax, or additional amounts with respect
thereto. The term “returns” means all returns, declarations, reports,
statements, and other documents required to be filed in respect to taxes.

2.8 Since the respective dates as of which information is given in the
Registration Statement, except for the transactions contemplated by this
Agreement, the Public Offering, the Private Subscription Agreements and the
Richardson Exchange, (A) neither the Company nor any of its subsidiaries has
incurred any material liabilities or obligations, direct or contingent, required
to be reflected on a balance sheet in accordance with generally accepted
accounting principles, or entered into any material transactions other than in
the ordinary course of business, (B) the Company has not declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock, (C) there has not been any change in the capital stock of the Company or
any of its subsidiaries (other than a change in the number of outstanding shares
of Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants or the issuance of restricted stock awards or restricted
stock units under the Company’s existing stock awards plan, or any new grants
thereof in the ordinary course of business), (D) there has not been any material
change in the Company’s long-term or short-term debt, and (E) there has not been
the occurrence of any Material Adverse Effect.

2.9 There is not pending or, to the Knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company is the subject before or
by any court or governmental agency, authority or body, or any arbitrator or
mediator, which is reasonably likely to result in a Material Adverse Effect. The
term “Knowledge” as used in this Agreement shall mean actual knowledge of the
Company’s officers after due and reasonable inquiry.

2.10 The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.



--------------------------------------------------------------------------------

2.11 The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the Registration Statement as
being owned by them that are material to the business of the Company, in each
case free and clear of all liens, claims, security interests, other encumbrances
or defects, except as described in the Registration Statement or those that are
not reasonably likely to result in a Material Adverse Effect. The property held
under lease by the Company and its subsidiaries is held by them under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Company or its subsidiaries.

2.12 The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, except
those the absence of which are not reasonably likely to result in a Material
Adverse Effect. To the Knowledge of the Company, no action or use by the Company
or any of its subsidiaries will involve or give rise to any infringement of, or
license or similar fees for, any Intellectual Property of others, except where
such action, use, license or fee is not reasonably likely to result in a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received any written notice alleging any such infringement or fee.

2.13 The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any written notice of violation relating to
any applicable law, rule or regulation relating to the conduct of its business,
or the ownership or operation of its property and assets, including, without
limitation (to the extent applicable), (A) the Currency and Foreign Transactions
Reporting Act of 1970, as amended, or any money laundering laws, rules or
regulations, (B) any laws, rules or regulations related to health, safety or the
environment, including those relating to the regulation of hazardous substances,
(C) the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC
thereunder, (D) the Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder, and (E) the Employment Retirement Income Security Act of
1974 and the rules and regulations thereunder, in each case except where the
failure to be in compliance is not reasonably likely to result in a Material
Adverse Effect.

2.14 Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, employee, representative, agent or affiliate
of the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Public Offering, or lend, contribute or otherwise make
available such proceeds to any person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

2.15 The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.



--------------------------------------------------------------------------------

2.16 No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

2.17 Neither the Company nor any of its subsidiaries is in violation, breach or
default under its certificate of incorporation, bylaws or other equivalent
organizational or governing documents, except where the violation is not
reasonably likely to result in a Material Adverse Effect.

2.18 Neither the Company, its subsidiaries nor, to its Knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.

2.19 No supplier, customer, distributor or sales agent of the Company has
notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

2.20 The Company and its board of directors, or a special committee thereof,
have taken all action necessary to exempt this Agreement and the transactions
contemplated hereby from the restrictions on business combinations with
interested stockholders set forth in Section 203 of the DGCL.

For the sake of clarity, and without limitation of the Debt Holder’s right to
monetary damages for the breach or failure to be true of any representations and
warranties, the failure of any representations and warranties in this Section 2
to be true and correct shall not be a condition to the Closing and shall not
entitle the Debt Holder not to consummate the exchange of the Notes for the
Securities and perform its obligations hereunder.

3. Representations and Warranties of the Debt Holder. The Debt Holder hereby
represents and warrants to the Company that:

3.1 Authorization. The Debt Holder has full power and authority to enter into
this Agreement. All corporate or other action on the part of the Debt Holder,
and if applicable, its officers, directors, stockholders and/or partners
necessary for the authorization, execution and delivery of this Agreement, and
the performance of all obligations of the Debt Holder hereunder has been taken
or will be taken prior to the Closing. This Agreement, when executed and
delivered by the Debt Holder, will constitute valid and legally binding
obligations of the Debt Holder, enforceable in accordance with their terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or any other laws of general application
affecting enforcement of creditors rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

3.2 Acquiring Securities Entirely for Own Account. The Debt Holder hereby
represents that the Securities to be issued to the Debt Holder hereunder will be
acquired for investment for the Debt Holder as principal for its own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Debt Holder has no present intention of selling
the same. By executing this Agreement, the Debt Holder further represents that
the Debt Holder does not presently have any contract, undertaking, agreement or
arrangement with any person to sell to any of the Securities to be issued
hereunder.



--------------------------------------------------------------------------------

3.3 Accredited Investor; Pre-existing Relationship with the Company. The Debt
Holder was at the time it was offered the Securities, is as of the date hereof
and as of the Closing an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision similar to that involved in the
purchase of the Securities, and has requested, received, reviewed and considered
all information the Debt Holder deemed relevant in making an informed decision
to purchase the Securities and is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. The Debt Holder further represents and
warrants that the Debt Holder has a pre-existing relationship with the Company
and has been in discussions regarding the conversion of the Obligations prior to
the commencement of the Public Offering, and Debt Holder is not effecting the
conversion contemplated herein in reliance on the Registration Statement or any
prospectus supplement filed in connection therewith.

3.4 Restricted Stock. The Debt Holder understands that the Securities are
“restricted securities” and have not been registered under the Securities Act,
or registered or qualified under any state securities law, in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the representations made by the Debt Holder in this Agreement; the Debt
Holder is acquiring the Securities in the ordinary course of business and for
the Debt Holder’s own account for investment only, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities.

3.5 Transfer Restrictions. The Debt Holder will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Securities
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder.

3.6 Legend. The Debt Holder understands that the Securities will bear a legend
that the Company, in its sole reasonable discretion, deems necessary or
advisable under the Securities Act or by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended. The Company may instruct its transfer agent not to register the
transfer of any Securities until and unless the conditions specified in the
legend are satisfied.

4. Further Agreements.

4.1 Information Statement and Filings.

(a) As soon as practicable after the date hereof, the Company shall:

(i) prepare (A) an information statement relating to the approval under NASDAQ
Listing Rule 5635(d) of the issuance (the “Issuance”) of shares of Common Stock
(i) to certain investors pursuant to the Private Subscription Agreements and
(ii) to the Debt Holder pursuant to this Agreement (and to Kevin Richardson in
connection with the Richardson Exchange) as contemplated by and in accordance
with Regulation 14C under the Securities Exchange Act of 1934, as amended (an
“Information Statement”; for the sake of clarity, the Authorized Capital
Increase will be addressed in the Information Statement) and (B) an amendment to
the Company’s definitive proxy statement on Schedule 14A, previously filed with
the SEC on March 22, 2010 with respect to proposal 3 contained therein, which
relates to the increase in the number of shares of Common Stock authorized for
issuance by the Company (the “Proxy Statement Amendment”);



--------------------------------------------------------------------------------

(ii) file the Information Statement and Proxy Statement Amendment with the SEC
and use its reasonable best efforts to have the preliminary Information
Statement cleared by the SEC as promptly as practicable; and

(iii) (A) cause the definitive Information Statement and Proxy Statement
Amendment to be disseminated to the stockholders of the Company in accordance
with the provisions of the DGCL and Regulation 14A or 14C, as the case may be,
as soon as possible (and in the case of the definitive Information Statement,
after the preliminary Information Statement is cleared with the SEC) and (B) use
its reasonable best efforts to provide on a timely basis additional information
required by NASDAQ with respect to its Listing of Additional Shares notification
for the Securities.

(b) The Company shall give the Debt Holder and its legal counsel a reasonable
opportunity to review, and shall consider all reasonable changes suggested by
the Debt Holder regarding, the documents described in Section 4.1(a), any
amendment or supplement thereto, and any related proposed response to any
comment of the SEC staff by the Company or its representatives (collectively,
the “SEC Documents”) prior to filing of any such SEC Document with the SEC, and
promptly provide the Debt Holder with SEC comments or requests (including
summaries of any oral comments) related to the SEC Documents. Each of the
parties hereto shall correct promptly any information provided by it to be used
specifically in the SEC Documents, if required, that shall have become false or
misleading in any material respect and shall take all steps necessary to file
with the SEC and have cleared by the SEC any amendment or supplement to the SEC
Documents so as to correct the same and to cause the SEC Documents as so
corrected to be disseminated to the stockholders of Company, in each case to the
extent required by applicable law.

4.2 Voting Agreement. The Debt Holder agrees that it will at any meeting of the
Company’s stockholders, however called and any postponement or adjournment
thereof, or in connection with any written consent of the Company’s
stockholders, vote (or, if applicable, execute consents and approvals in respect
of) all of the shares of Common Stock that it owns of record or beneficially as
of the date of this Agreement, or that it acquires prior to the Closing, in
favor of the Issuance and the Authorized Capital Increase (as defined below),
and against any action or agreement that would result in the Issuance or the
Authorized Capital Increase not being consummated. The Debt Holder agrees that
prior to the Closing, it will not, directly or indirectly sell, transfer,
assign, pledge, hypothecate or otherwise dispose of the record or beneficial
ownership of, or enter into any other voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or other grant with respect to
its shares of Common Stock.



--------------------------------------------------------------------------------

4.3 Amendment to Registration Rights Agreement. The Company and the Debt Holder
have entered into an amendment to that certain registration rights agreement
between the Company and the Debt Holder dated as of June 23, 2009 and as amended
on September 8, 2009, in the form of Exhibit A to this Agreement, to become
effective concurrently with the Closing.

5. Conditions of the Debt Holder’s Obligations at Closing. The obligations of
the Debt Holder to the Company under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, unless
otherwise waived:

5.1 Qualifications. All authorizations, consents, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance of the shares of
Common Stock pursuant to this Agreement shall be obtained and effective as of
the Closing.

5.2 Information Statement and Filings. The Information Statement and the Proxy
Statement Amendment shall have been disseminated, in accordance with the
provisions of the DGCL and Regulation 14A or 14C, as the case may be, to
stockholders of the Company at least 20 calendar days prior to the date of the
Closing.

5.3 Increase in Authorized Common Stock. The Company’s Certificate of
Incorporation shall have been amended to increase the Company’s authorized
Common Stock to at least100,000,000 (the “Authorized Capital Increase”).

5.4 Public Offering. The Public Offering shall have been completed and the
Company shall have received at least $3,000,000 in gross proceeds therefrom.

6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to the Debt Holder under this Agreement are subject to the fulfillment
on or before the Closing of each of the following conditions, unless otherwise
waived:

6.1 Representations and Warranties. The representations and warranties of the
Debt Holder contained in Section 3 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

6.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Debt Holder on or prior to the Closing shall
have been performed or complied with in all material respects.

6.3 Qualifications. All authorizations, consents, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
shares of Common Stock pursuant to this Agreement shall be obtained and
effective as of the Closing.

6.4 Stockholder Approval. The Company shall have obtained the requisite
stockholder approval via written consent for the Issuance in satisfaction of
NASDAQ Listing Rule 5635 and all other relevant rules and regulations of The
NASDAQ Stock Market and in accordance with the Company’s certificate of
incorporation and bylaws and the DGCL.



--------------------------------------------------------------------------------

6.5 Information Statement and Filings. The Information Statement and the Proxy
Statement Amendment shall have been disseminated, in accordance with the
provisions of the DGCL and Regulation 14A or 14C, as the case may be, to
stockholders of the Company at least 20 calendar days prior to the date of the
Closing.

6.6 Increase in Authorized Common Stock. The Company’s Certificate of
Incorporation shall have been amended to effect the Authorized Capital Increase.

6.7 Public Offering. The Public Offering for at least $3,000,000 in gross
proceeds shall have been completed.

6.8 Litigation. No court or governmental authority or regulatory body of the
United States or of any state of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, law, ordinance, rule,
regulation, judgment, decree, injunction or other order that is in effect or
taken any other action (whether temporarily, preliminarily or permanently)
enjoining, restraining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement or otherwise seeking material
damages in connection therewith.

7. Miscellaneous.

7.1 Further Actions. The Company and the Debt Holder agree that in case at any
time after the Closing any further action is necessary or desirable to carry out
the purposes of this Agreement, each of the parties hereto will take such
further action (including without limitation, the execution and delivery of such
further instruments and documents) as any other party hereto may reasonably
request, provided that no party shall be required to undertake action that would
reasonably be expected to result in material liability or (unless reimbursed)
expense for such party without its consent.

7.2 Survival of Warranties. Notwithstanding any investigation made by any party
to this Agreement, all covenants, agreements, representations and warranties
made by the Company and the Debt Holder herein shall survive the execution of
this Agreement, the delivery to the Debt Holder of the Securities being
purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.

7.3 Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

7.4 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.



--------------------------------------------------------------------------------

7.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

7.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.7 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered, delivered by facsimile
telephone transmission, delivered by express delivery service (such as Federal
Express), or mailed first class U.S. mail, postage prepaid, addressed as
follows:

a. If to the Debt Holder:

c/o Prides Capital Partners, LLC

200 State Street

13th Floor

Boston, MA 02109

Attn: Kevin A. Richardson, II

Tel: 617-778-9200

Fax: 617-778-9299

With a copy to:

Crowell & Moring LLP

1001 Pennsylvania Ave., NW

Washington, DC 20004

Attn: Richard B. Holbrook, Jr., Esq.

Tel: 202-508-8779

Fax: 202-628-5116

b. If to the Company:

eDiets.com, Inc.

1000 Corporate Drive

Suite 600

Ft. Lauderdale, Florida 33334

Attn: Chief Financial Officer

Tel: 954-703-6374

Fax: 954-333-3715

with a copy to:

Holland & Knight LLP

One East Broward Boulevard, Suite 1300

Fort Lauderdale, FL 33301

Attn: Kara L. MacCullough

Tel: 954-525-1000



--------------------------------------------------------------------------------

(or to such other address as any party shall specify by written notice so
given), and shall be deemed to have been delivered as of the date so delivered
or three (3) days after mailing for domestic mail.

7.8 Legal Fees; Prevailing Party. At the Closing, the Company shall reimburse
the reasonable fees and out-of-pocket expenses of the Debt Holder incurred in
connection with the negotiation and consummation of the transactions
contemplated hereby, including reasonable legal fees and expenses, in an amount
not to exceed $25,000.00 in the aggregate. In the event that litigation,
arbitration or other quasi-judicial proceedings are commenced by any party to
this Agreement, the prevailing party shall be entitled to recover all costs and
expenses incurred in connection with or arising out of such proceedings
(including reasonable attorneys’ fees and expenses incurred in such proceedings
and any appeals thereof).

7.9 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the Debt Holder. Any amendment
or waiver effected in accordance with this Section 7.9 shall be binding upon the
Debt Holder and each transferee of the Common Stock, each future holder of all
such securities, and the Company.

7.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

7.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

7.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly cancelled.



--------------------------------------------------------------------------------

7.13 Third Party Beneficiaries. Except as specifically provided in Sections 7.3
and 7.9 hereof, no provision of this Agreement is intended for the benefit of
any party other than the parties hereto.

7.14 Failure of Public Offering to Occur. In the event that the Public Offering
for at least $3,000,000 in gross proceeds shall not have been consummated within
60 days of the date hereof, either party may terminate this Agreement by written
notice to the other party.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

EDIETS.COM, INC. By:  

/s/ Thomas Hoyer

Name: Thomas Hoyer Title: CFO PRIDES CAPITAL FUND I, L.P. By: Prides Capital
Partners, LLC, its General Partner By:  

/s/ Kevin A. Richardson, II

Name: Kevin A. Richardson, II Title: Managing Member

[Signature Page to Debt Conversion Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Date of Issuance

   Original
Principal    Maturity Date    Accrued Interest Payable
as of March 31, 2010

August 31, 2007

   $ 10,000,000    August 31, 2010    $ 4,607,478

May 30, 2008

   $ 2,595,000    June 30, 2011    $ 1,006,643

November 13, 2008

   $ 2,550,000    June 30, 2011    $ 713,412